DETAILED ACTION
Response to Arguments
The amendment filed 16 November 2020 has been entered in full. Accordingly, claims 1-7, 9, 11, and 14-21 are pending in the application.
Regarding the rejections under 35 U.S.C. 102 (a)(1) and (a)(2), Applicant has, in response, amended claim 1 to recite “storing the original image foreground region as a first layer and the sky image sky region as a second layer, wherein the second layer is separate from the first layer and the second layer is user-moveable relative to the first layer”. Applicant argues on page 11 of the Remarks that Kang does not disclose or suggest this limitation since “Kang appears to teach modifying attributes of an object in a layer. Kang does not teach or suggest any moving of a first layer with respect to a second layer.” Applicant’s argument is convincing; accordingly, the rejections are withdrawn.
Applicant has also, in response, amended claim 9 to recite “and a color adjustment module that is arranged and configured to adjust a color of the composite image, wherein the color adjustment module adjusts the color of the composite image by: generating color statistics for the sky image sky region and the original image foreground region; searching a database of sky regions using the color statistics of the sky image sky region to find a matching sky region having a style matching the sky image sky region; generating a transfer function using the color statistics of the original image foreground region and color statistics of a foreground region of the matching sky region from the database of sky regions; and adjusting the color of the composite image by applying the transfer function to the original image foreground region of the composite image.” Applicant argues on page 12 of the Remarks that Shen 1 does not disclose these limitations. Paragraph [0070] describes use of a smooth transfer function for histogram matching, which, after reconsideration, does not clearly disclose the above limitations. In addition, paragraph [0070] states that tone rather than color statistics are transferred. Accordingly, the rejections are withdrawn.
Kang does not disclose this limitation since the claim now requires the use of a third layer to adjust the first (original image foreground region) layer or the second (preferred image object region) layer. Applicant’s argument is convincing; accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-7, 9, 11, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in
claim 1: “storing the original image foreground region as a first layer and the sky image sky region as a second layer, wherein the second layer is separate from the first layer and the second layer is user-moveable relative to the first layer” in combination with the “automatically composing a composite image by replacing…” limitation.
claim 9: “and a color adjustment module that is arranged and configured to adjust a color of the composite image, wherein the color adjustment module adjusts the color of the composite image by: generating color statistics for the sky image sky region and the original image foreground region; searching a database of sky regions using the color statistics of the sky image sky region to find a matching sky region having a style matching the sky image sky region; generating a transfer function using the color statistics of the original image foreground region and color statistics of a foreground region of the matching sky region from the database of sky regions; and adjusting the color of the composite image by applying the transfer function to the original image foreground region of the composite image.”
claim 17: “store the original image foreground region as a first layer; store the preferred image object region as a second layer; automatically adjust an attribute of the first layer or the second layer using an adjustment layer”

The closest prior art of record is described above in the Response to Arguments section along with their shortcomings with regard to meeting the limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661